*545MEMORANDUM **
Appellant’s motion to correct the caption is granted. Accordingly, the Clerk shall amend the docket to reflect the above-corrected caption.
A review of the record, the opening brief, and appellant’s response to the November 23, 2005 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.